UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4697



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN K. MOORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-04-304)


Submitted:   March 17, 2006                 Decided:   March 30, 2006


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               John    Kenneth     Moore     appeals    his   thirty-seven-month

sentence imposed after he pled guilty to possession of a firearm by

a convicted felon, 18 U.S.C. § 922(g)(1) (2000), possession of a

firearm by an individual subject to a domestic violence protection

order, 18 U.S.C. § 922(g)(8) (2000), and possession of a firearm by

an individual convicted of misdemeanor domestic violence, 18 U.S.C.

§ 922(g)(9) (2000).           He contends on appeal that his sentence

violates United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005).    We affirm.

               Moore maintains that his sentence is unreasonable in

light     of     his     exemplary         work   history      and     his    family

responsibilities. Although the sentencing guidelines are no longer

mandatory, Booker makes clear that a sentencing court “must consult

[the] Guidelines and take them into account when sentencing.”                   125

S. Ct. at 767 (Breyer, J., opinion of the Court).                   The court should

consider    the       sentencing    range    along     with   the    other   factors

identified in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and

then impose a sentence.          See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005).        The sentence must be “within the statutorily

prescribed range and . . . reasonable.”                Id. at 546-47 (citations

omitted).

               In sentencing Moore, the district court considered the

properly calculated guideline range and the factors in § 3553(a).


                                       - 2 -
Moore’s sentence is within that guideline range and below the ten-

year statutory maximum to which he was subject.               See 18 U.S.C.

§   924(a)(2)(2000).        We   conclude   that    Moore’s    sentence    is

reasonable.

           Accordingly, we affirm the sentence.            We dispense with

oral   argument   because    the   facts    and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -